Exhibit 10.1

OMNIBUS AGREEMENT

BY AND AMONG

CHESAPEAKE MIDSTREAM HOLDINGS, L.L.C.,

CHESAPEAKE MIDSTREAM VENTURES, L.L.C.,

AND

CHESAPEAKE MIDSTREAM PARTNERS, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

Section 1.1

  

Definitions

   1

Section 1.2

  

Interpretation

   7 ARTICLE II ADDITIONAL PROJECTS

Section 2.1

  

Additional Projects

   7

Section 2.2

  

Termination

   10 ARTICLE III INDEMNIFICATION

Section 3.1

  

Environmental Indemnification

   10

Section 3.2

  

Additional Indemnification

   11

Section 3.3

  

Indemnification by the Partnership Group

   12

Section 3.4

  

Indemnification Procedure

   12 ARTICLE IV MISCELLANEOUS

Section 4.1

  

Accuracy of Recitals

   13

Section 4.2

  

Applicable Law; Forum, Venue and Jurisdiction

   14

Section 4.3

  

Waiver of Jury Trial

   14

Section 4.4

  

Notices

   15

Section 4.5

  

Further Assurances

   16

Section 4.6

  

Agreement

   16

Section 4.7

  

Effect of Waiver or Consent

   17

Section 4.8

  

No Presumption

   17

Section 4.9

  

Amendment or Modification

   17

Section 4.10

  

Assignment; Third-Party Beneficiaries

   17

Section 4.11

  

Counterparts

   17

Section 4.12

  

Severability

   17

Section 4.13

  

Titles and Headings

   18

Section 4.14

  

Binding Effect

   18

Section 4.15

  

Time of the Essence

   18

Section 4.16

  

Delay or Partial Exercise Not Waiver

   18

Section 4.17

  

Withholding or Granting of Consent

   18

Section 4.18

  

Laws and Regulations

   18

Section 4.19

  

No Recourse Against Officers or Directors

   18

Section 4.20

  

Signatories Duly Authorized

   18 Schedule A      

 

i



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”), dated as of August 3, 2010 (the
“Effective Date”), is made and entered into by and among Chesapeake Midstream
Holdings, L.L.C., a Delaware limited liability company (“Chesapeake Holdings”),
Chesapeake Midstream Ventures, L.L.C., a Delaware limited liability company
(“Midstream Ventures”), and Chesapeake Midstream Partners, L.P. a Delaware
limited partnership (the “Partnership”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.”

RECITALS:

WHEREAS, the Parties desire to provide the Partnership with certain additional
projects and opportunities; and

WHEREAS, the Parties desire to evidence their understanding of certain
indemnification and reimbursement obligations of the Parties;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) Capitalized terms used herein but not defined shall have the meanings given
them in the Partnership Agreement.

(b) As used in this Agreement, the following capitalized terms have the meanings
set forth below:

“100% Affiliate” means (a) with respect to any Person, another Person that has
beneficial ownership of all of the outstanding Equity Interests of such first
Person, has all of its outstanding Equity Interests beneficially owned by such
first Person or has all of its outstanding Equity Interests beneficially owned
by the same Person who has beneficial ownership of all of the outstanding Equity
Interests of such first Person (including for these purposes where the relevant
outstanding Equity Interests are held through a chain of ownership in which each
Person owns all of the outstanding Equity Interests of the next relevant Person)
or (b) with respect to any investment fund or similar vehicle, a Person who
controls, is controlled by, or is under common control with, such investment
fund or similar vehicle.

“Affiliate” means any Person that is a Subsidiary of, or directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, the Person in question.



--------------------------------------------------------------------------------

“Agreement” is defined in the preamble.

“AMI” has the meaning set forth in the Gathering Agreement.

“Change in Ownership” means the point in time when both (a) Global
Infrastructure Partners has beneficial ownership of less than 50% of the Equity
Interests in Midstream Ventures held by Global Infrastructure Partners as of the
Effective Date and (b) the Chesapeake Entities have beneficial ownership of less
than 50% of the Equity Interests in Midstream Ventures held by the Chesapeake
Entities as of the Effective Date.

“Chesapeake” means Chesapeake Energy Corporation, an Oklahoma corporation.

“Chesapeake Change of Control” means, with respect to Chesapeake, the direct or
indirect (a) sale of all or substantially all of Chesapeake’s assets in one
transaction or series of related transactions, (b) merger, consolidation,
refinancing or recapitalization as a result of which the holders of Chesapeake’s
issued and outstanding voting securities immediately before such transaction own
or control less than 40% of the voting securities of the continuing or surviving
entity immediately after such transaction and/or (c) acquisition (in one or more
transactions) by any Person or Persons acting together or constituting a “group”
under Section 13(d) of the Exchange Act together with any Affiliates thereof
(other than equity holders of such Person as of the date hereof and their
respective Affiliates) of beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) or control, directly or indirectly, of at least 40% of the
total voting power of all classes of securities entitled to vote generally in
the election of Chesapeake’s board of directors or similar governing body.

“Chesapeake Entity” and “Chesapeake Entities” means Chesapeake and its
Affiliates, other than Midstream Ventures and its Subsidiaries.

“Chesapeake Holdings” is defined in the preamble.

“Claim Notice” is defined in Section 3.4(a).

“Common Units” means a partnership security having the rights and obligations
specified with respect to “Common Units” in the Partnership Agreement.

“controls,” “is controlled by” or “is under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Covered Environmental Losses” means all Environmental Losses by reason of or
arising out of any violation, event, circumstance, action, omission or condition
associated with the operation of the Partnership Assets, but only to the extent
such violation, event circumstance, action, omission or condition occurs on or
before the Effective Date.

“Effective Date” is defined in the preamble.

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action,

 

2



--------------------------------------------------------------------------------

remediation (regardless of whether active or passive), natural attenuation,
restoration, bioremediation, response, repair, corrective measure, cleanup or
abatement that is required or necessary under any applicable Environmental Law,
including, institutional or engineering controls or participation in a
governmental voluntary cleanup program to conduct voluntary investigatory and
remedial actions for the clean-up, removal or remediation of Hazardous
Substances that exceed actionable levels established pursuant to Environmental
Laws, or participation in a supplemental environmental project in partial or
whole mitigation of a fine or penalty.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (i) pollution or protection of the environment or natural
resources, (ii) any Release or threatened Release of, or any exposure of any
Person or property to, any Hazardous Substances or (iii) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substances; including, the federal Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Resource Conservation and Recovery Act, the Clean
Air Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Federal Hazardous Materials
Transportation Law, the Occupational Safety and Health Act, the Marine Mammal
Protection Act, the Endangered Species Act, the National Environmental Policy
Act and other environmental conservation and protection laws, each as amended
through the Effective Date.

“Environmental Losses” means all Losses (including the costs and expenses of any
Environmental Activity or of any environmental or toxic tort pre-trial, trial or
appellate legal or litigation work), by reason of or arising out of:

(i) any violation of or cost to correct a violation of any Environmental Laws;

(ii) any Environmental Activity to address a Release of Hazardous Substances; or

(iii) the Release of, or exposure of any Person to, any Hazardous Substance.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units or similar equity interests issued
by any Person, however designated.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Gathering Agreement” means that certain Amended and Restated Gas Gathering
Agreement, dated January 25, 2010, but effective February 1, 2010, by and among
MLP Operating, Chesapeake Energy Marketing, Inc., an Oklahoma corporation, COI,
Chesapeake Exploration, L.L.C., an Oklahoma limited liability company,
Chesapeake Louisiana L.P., an Oklahoma limited partnership, and DDJET Limited
LLP, a Texas limited liability partnership.

 

3



--------------------------------------------------------------------------------

“Global Infrastructure Partners” Global Infrastructure Partners—A, L.P. and
affiliated funds managed by Global Infrastructure Management, LLC, and their
respective Affiliates other than, for the avoidance of doubt, Midstream Ventures
and its Subsidiaries.

“Governmental Authority” means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or a combination or permutation
thereof).

“GP” means Chesapeake Midstream GP, L.L.C., a Delaware limited liability
company.

“Hazardous Substance” means (i) any substance that is designated, defined or
classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (ii) oil as
defined in the Oil Pollution Act of 1990, as amended, including, oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products and (iii) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.

“Indemnified Party” is defined in Section 3.4.

“Indemnifying Party” is defined in Section 3.4.

“Law” means any applicable statute, law (including common law), rule, ordinance,
regulation, ruling, requirement, writ, injunction, decree, order or other
official act of or by any Governmental Authority, whether such Laws now exist or
hereafter come into effect.

“Loss” and “Losses” are defined in Section 3.1(a).

“Midstream Ventures” is defined in the preamble.

“MLP Operating” means Chesapeake MLP Operating, L.L.C. (formerly known as
“Chesapeake Midstream Partners, L.L.C.”), a Delaware limited liability company.

“Monetization ROFO Notice” has the meaning set forth in Section 2.1(c).

“Monetization ROFO Response” has the meaning set forth in Section 2.1(c).

“Monetization Transaction” means any sale, transfer, disposition, joint venture
or other monetization (whether involving assets or Equity Interests) of any
midstream gathering systems and associated infrastructure assets located outside
the AMI and the Proximate Area; provided, that “Monetization Transaction” shall
not include (i) any equity financing transactions by any Chesapeake Entity in
respect of any midstream gathering systems and/or associated infrastructure
assets located outside the AMI and Proximate Area, the net proceeds of which are

 

4



--------------------------------------------------------------------------------

used to finance the construction, development and/or operation of such midstream
gathering system and/or associated infrastructure assets, (ii) any financing
transactions consisting of debt that is non-convertible and non-exchangeable,
provided that any such transaction or series of related transactions may include
the issuance of Equity Interests to the parties providing financing or
Affiliates thereof that in the aggregate constitute less than 20% of the
aggregate value of such financing transaction, (iii) any transactions that would
result in a Chesapeake Change of Control or a sale of all or substantially all
of the assets of Chesapeake and its Subsidiaries, taken as a whole, (iv) any
sale, joint venture or other monetization of any midstream gathering system
and/or associated infrastructure assets outside the AMI and Proximate Area in
connection with a sale of interests in oil and gas properties (including, but
not limited to, volumetric production payments) in which the majority of the
assets (by value) are comprised of oil and gas exploration and production
assets, (v) any transaction that would meet the primary definition of
Monetization Transaction but is subject to the rights of first refusal, purchase
and similar commitments to third parties, as listed on Schedule A hereto,
(vi) any exchange, swap or similar property-for-property transaction involving
the exchange of any midstream gathering system and/or associated infrastructure
assets outside the AMI and Proximate Area for other midstream gathering systems
and/or associated infrastructure assets outside the AMI and Proximate Area, to
the extent any net cash proceeds to the Chesapeake Entities from any such
transaction or series of related transactions does not comprise more than 20% of
the aggregate value of the assets subject to such transaction or series of
related transactions and (vii) any sale, transfer or disposition to a 100%
Affiliate of Chesapeake that remains a 100% Affiliate of Chesapeake at all times
following such sale, transfer or disposition (it being understood and agreed
that if and when such 100% Affiliate ceases to be a 100% Affiliate of
Chesapeake, it will be deemed to be a new sale, transfer or disposition of any
applicable midstream gathering systems and/or associated infrastructure assets
held by such 100% Affiliate, and be subject to Section 2.1(c) to the extent not
otherwise exempt hereunder from this definition of “Monetization Transaction”).

“Partnership” is defined in the recitals.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Effective Date, as such
agreement is in effect on the Effective Date, to which reference is hereby made
for all purposes of this Agreement.

“Partnership Assets” means the gathering pipelines, compressors, treating
facilities, transportation pipelines or related equipment or assets, or portions
thereof (including the assets and Equity Interests to be contributed to the
Partnership in connection with the initial public offering as more completely
described in the Registration Statement), conveyed, contributed or otherwise
transferred or intended to be conveyed, contributed or otherwise transferred to
any member of the Partnership Group, or owned by, leased by or necessary for the
operation of the business, properties or assets of any member of the Partnership
Group, prior to or as of the Effective Date.

“Partnership Group” means the GP, Partnership and any Subsidiary of the
Partnership, taken together.

“Partnership Group Indemnified Parties” is defined in Section 3.1(a).

 

5



--------------------------------------------------------------------------------

“Partnership Proximate Area Offer” has the meaning set forth in Section 2.1(a).

“Partnership Third Party Service Contract Offer” has the meaning set forth in
Section 2.1(b).

“Party” and “Parties” are defined in the preamble.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited liability partnership, trust, unincorporated
organization or Governmental Authority or any department or agency thereof.

“Principal Regions” means the Mid-Continent Region (located principally within
the States of Arkansas, Kansas, New Mexico, Oklahoma and Texas) and the Barnett
Shale Region (located principally in the State of Texas).

“Proximate Area” has the meaning set forth in Section 2.1(a).

“Proximate Area Opportunity” has the meaning set forth in Section 2.1(a).

“Proximate Area Opportunity Notice” has the meaning set forth in Section 2.1(a).

“Registration Statement” means the Registration Statement on Form S-1, as
amended (No. 333-164905), filed with the Securities and Exchange Commission with
respect to the proposed initial public offering of Common Units by the
Partnership.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Subsidiary” or “Subsidiaries,” with respect to any Person, means (a) a
corporation of which more than 50% of the voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person or a combination thereof, (b) a partnership (whether
general or limited) in which such Person or a Subsidiary of such Person is, at
the date of determination, a general or limited partner of such partnership, but
only if more than 50% of the partnership interests of such partnership
(considering all of the partnership interests of the partnership as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof, or
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest, (ii) the power to elect or direct the election of a
majority of the directors or other governing body of such Person or (iii) the
right to more than 50% of the dividends paid and other distributions made by
such Person prior to liquidation or more than 50% of the assets of such Person
or proceeds from the sale thereof upon liquidation.

“Terminating Third Party Service Contract” has the meaning set forth in
Section 2.1(b).

 

6



--------------------------------------------------------------------------------

“Transaction Documents” means (i) the documents set forth in the definition of
“Transaction Documents” in the Partnership Agreement, (ii) the Amended and
Restated Limited Liability Company Agreement of Chesapeake Midstream Ventures,
L.L.C., dated as of August 3, 2010, by and among Chesapeake Midstream Ventures,
L.L.C., GIP-A Holding (CHK), L.P., GIP-B Holding (CHK), L.P., GIP-C Holding
(CHK), L.P. and Chesapeake Midstream Holdings, L.L.C., (iii) the Purchase
Agreement, by and among Chesapeake Midstream Holdings, L.L.C., Chesapeake
Midstream Development, L.P., Chesapeake Energy Corporation, GIP-A Acquisition
(CHK), LLC, GIP-B Acquisition (CHK), LLC and GIP-C Acquisition (CHK), LLC, dated
as of September 24, 2009, as amended by the Agreement and Amendment to the
Purchase Agreement, dated as of August 3, 2010, by and among Chesapeake
Midstream Holdings, L.L.C., Chesapeake Midstream Development, L.P., Chesapeake
Energy Corporation, Chesapeake Midstream Ventures, L.L.C., GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., and GIP-C Holding (CHK), L.P. and (iv) the
Voting Agreement, dated as of August 3, 2010, by and among GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., GIP-C Holding (CHK), L.P., Chesapeake Midstream
Holdings, L.L.C., and Chesapeake Energy Corporation, in each case as may be
amended, supplemented or restated from time to time.

Section 1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and permitted assigns, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Article or Section means such Article or
Section of this Agreement, and references in any Section to any clause means
such clause of such Section; (f) each reference to an Exhibit refers to such
Exhibit attached to this Agreement, which is made a part hereof for all
purposes; (g) “hereunder,” “hereof,” “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof; (h) the terms “include,” “includes”
and “including” are not limiting and shall be deemed to be followed by the
phrase “without limitation,”; and (i) relative to the determination of any
period of time, “from” means “from and including,” “to” means “to but excluding”
and “through” means “through and including.”

ARTICLE II

ADDITIONAL PROJECTS

Section 2.1 Additional Projects. Subject to Section 2.2,

(a) Chesapeake Holdings shall, and shall cause the Chesapeake Entities to, offer
to the Partnership, pursuant to a written notice to the Partnership (which shall
include electronic mail) including reasonable detail (a “Proximate Area
Opportunity Notice”), all potential investments in, opportunities to develop, or
acquisitions of any midstream energy projects (including well connections)
within five miles outside of the AMI of either Principal Region (as to each AMI,
such area within five miles of the AMI being a “Proximate Area”) that may from
time to time become available to Chesapeake Holdings or other Chesapeake
Entities (excluding

 

7



--------------------------------------------------------------------------------

any investment, development opportunity or acquisition subject to a dedication
or similar arrangement as of September 30, 2009, a “Proximate Area
Opportunity”). The Partnership will have the right, exercisable (x) with respect
to any Proximate Area Opportunity consisting of an individual well connection,
within ten days of the Partnership’s receipt of the Proximate Area Opportunity
Notice or (y) with respect to any other Proximate Area Opportunity, within
thirty days of the Partnership’s receipt of a Proximate Area Opportunity Notice,
to make a first offer pursuant to written notice to Chesapeake Holdings to
pursue such Proximate Area Opportunity (a “Partnership Proximate Area Offer”),
including to the extent reasonably practicable, reasonable detail regarding the
terms upon which the Partnership would be willing to pursue such Proximate Area
Opportunity. Unless the Partnership Proximate Area Offer is rejected pursuant to
written notice from Chesapeake Holdings delivered to the Partnership within
thirty days of the Partnership’s delivery of the Partnership Proximate Area
Offer, such Partnership Proximate Area Offer shall be deemed to have been
accepted by Chesapeake Holdings, and the Partnership shall have, and Chesapeake
Holdings shall cause the Partnership to have, the right to pursue such Proximate
Area Opportunity on the terms set forth in the Partnership Proximate Area Offer.
In the event the Partnership does not exercise its right to make a Partnership
Proximate Area Offer with respect to a Proximate Area Opportunity, or Chesapeake
Holdings validly rejects such Partnership Proximate Area Offer as provided
above, Chesapeake Holdings and other Chesapeake Entities shall be free to pursue
such Proximate Area Opportunity without the participation of the Partnership;
provided that Chesapeake Holdings may not, and shall cause the Chesapeake
Entities not to, pursue any such Proximate Area Opportunity (i) on its own, or
solely with its Affiliates, on terms and conditions (including those relating to
price, gas gathering and other commercial agreements) that are more favorable in
the aggregate to such participants than the terms and conditions (including
those relating to price, gas gathering and other commercial agreements) set
forth in the Partnership Proximate Area Offer (if any), or (ii) in a transaction
with a third party un-Affiliated with Chesapeake Holdings or any Chesapeake
Entity on terms and conditions (including those relating to price, gas gathering
and other commercial agreements) that are more favorable in the aggregate to
such third party than the terms and conditions (including those relating to
price, gas gathering and other commercial agreements) set forth in the
Partnership Proximate Area Offer upon which the Partnership proposed to
participate in the Proximate Area Opportunity (if any).

(b) To the extent that Chesapeake Holdings or any Chesapeake Entity is party to
a gas gathering agreement or other midstream energy services agreement for the
provision of services to Chesapeake Holdings and/or such Chesapeake Entity by
any third party that is not an Affiliate of Chesapeake Holdings or such
Chesapeake Entity, and such agreement covers an AMI or any Proximate Area and
becomes terminable by Chesapeake Holdings and/or such Chesapeake Entity, at no
cost and without any liability or is otherwise terminated (a “Terminating Third
Party Service Contract”), then Chesapeake Holdings shall use commercially
reasonable efforts to, and Chesapeake Holdings shall use commercially reasonable
efforts to cause any such Chesapeake Entity to, provide the Partnership with
written notice (including a copy of such Terminating Third Party Service
Contract and other reasonable detail as to the term, scope and termination of
the Terminating Third Party Service Contact), of the Partnership’s right to make
a first offer (a “Partnership Third Party Service Contract Offer”) to provide
the services covered by such Terminating Third Party Service Contract; provided,
that with respect to any Terminating Third Party Service Contract, or series of
related Terminating Third Party Service Contracts in the aggregate, with annual
revenues of $5,000,000 or greater, Chesapeake Holdings

 

8



--------------------------------------------------------------------------------

shall cause any such Chesapeake Entity to, provide the Partnership written
notice of its right to make a Partnership Third Party Service Contract Offer.
The Partnership may exercise its right to make a Partnership Third Party Service
Contract Offer within sixty days of the Partnership’s receipt of notice thereof
by providing written notice to Chesapeake Holdings, including reasonable detail
regarding the terms upon which the Partnership would be willing to provide the
services covered by such Terminating Third Party Service Contract. Unless the
Partnership Third Party Service Contract Offer is rejected pursuant to written
notice from Chesapeake Holdings delivered to the Partnership within sixty days
of the Partnership’s delivery of the Partnership Third Party Service Contract
Offer, such Partnership Third Party Service Contract Offer shall be deemed to
have been accepted by Chesapeake Holdings and Chesapeake Holdings shall (or
Chesapeake Holdings shall cause the applicable Chesapeake Entity to) enter into
an agreement with the Partnership (including terminating the Terminating Third
Party Service Contract, if applicable) for the provision of the services covered
by such Partnership Third Party Service Contract Offer upon the terms and
conditions set forth therein. In the event the Partnership does not exercise its
right to make a Partnership Terminating Third Party Service Offer with respect
to a Terminating Third Party Service Contract, or Chesapeake Holdings validly
rejects a Partnership Terminating Third Party Service Offer as provided above,
Chesapeake Holdings and the Chesapeake Entities shall be free to obtain the
services covered by such Terminating Third Party Service Contract from a third
party other than the Partnership (including the counterparty to the Terminating
Third Party Service Contract); provided that such services are provided on terms
and conditions (including those relating to price, gas gathering and other
commercial agreements) no more favorable in the aggregate to such third party
than those that were proposed in the Partnership Terminating Third Party Service
Offer to apply to the Partnership (if any).

(c) In the event Chesapeake Holdings or any Chesapeake Entity proposes to enter
into a Monetization Transaction, Chesapeake Holdings shall, and Chesapeake
Holdings shall cause any such Chesapeake Entity to, prior to entering into any
such Monetization Transaction, first give notice in writing to the Partnership
(the “Monetization ROFO Notice”) of its intention to enter into such
Monetization Transaction. The Monetization ROFO Notice shall include any
material terms, conditions and details (other than those relating to price, gas
gathering and other commercial agreements to the extent not provided to any
other third party in connection with the proposed Monetization Transaction) as
would be necessary for the Partnership to make a responsive offer to enter into
the contemplated Monetization Transaction with Chesapeake Holdings or such
Chesapeake Entity which terms, conditions and details shall at a minimum include
any terms, condition or details provided to third parties in connection with the
proposed Monetization Transaction. The Partnership shall have sixty days
following receipt of the Monetization ROFO Notice to propose an offer to enter
into the Monetization Transaction with Chesapeake Holdings or such Chesapeake
Entity (the “Monetization ROFO Response”). The Monetization ROFO Response shall
set forth the terms and conditions (including those relating to price, gas
gathering and other commercial agreements) pursuant to which the Partnership
would be willing to enter into a binding agreement for the Monetization
Transaction. Unless the Monetization ROFO Response is rejected pursuant to
written notice from Chesapeake Holdings or a Chesapeake Entity delivered to the
Partnership within sixty days of such delivery, such Monetization ROFO Response
shall be deemed to have been accepted by Chesapeake Holdings and Chesapeake
Holdings or the applicable Chesapeake Entity shall (and Chesapeake Holdings
shall cause the applicable Chesapeake Entity to) enter into an agreement with
the Partnership

 

9



--------------------------------------------------------------------------------

providing for the consummation of the Monetization Transaction upon the terms
set forth in the Monetization ROFO Response. If the Partnership has not validly
delivered a Monetization ROFO Response as specified above in respect of a
Monetization Transaction that is subject to a Monetization ROFO Notice,
Chesapeake Holdings or the applicable Chesapeake Entity shall be free to enter
into such Monetization Transaction with any third party on terms and conditions
no more favorable to such third party than those set forth in the Monetization
ROFO Notice. If a Monetization ROFO Response with respect to any Monetization
Transaction is rejected by Chesapeake Holdings or the applicable Chesapeake
Entity, Chesapeake Holdings or such Chesapeake Entity shall be free to enter
into such Monetization Transaction with any third party (i) on terms and
conditions (including those relating to gas gathering and other commercial
agreements, but excluding those relating to price) that are not more favorable
in the aggregate to such third party than those proposed in respect of the
Partnership in the Monetization ROFO Response and (ii) at a price equal to no
less than 95% of the price offered by the Partnership in the Monetization ROFO
Response to Chesapeake Holdings or such Chesapeake Entity.

(d) The Partnership and Chesapeake Holdings shall use commercially reasonable
efforts to do or cause to be done all things that may be reasonably necessary or
advisable to effectuate the provisions of this Section 2.1 and the exercise of
rights or consummation of any transactions contemplated hereby, including in the
case of Chesapeake Holdings, causing its Affiliates and any members of the board
of directors of the GP or Midstream Ventures designated by it or its Affiliates,
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith
(including any consent of the board of directors of the GP or Midstream Ventures
that could be required under applicable law).

Section 2.2 Termination. Notwithstanding any other provision of this Agreement,
the obligations of Chesapeake Holdings under Section 2.1 may be terminated by
Chesapeake Holdings at any time following a Change in Ownership.

ARTICLE III

INDEMNIFICATION

Section 3.1 Environmental Indemnification.

(a) Subject to the provisions of Section 3.4 and provided that the Indemnified
Party notifies Midstream Ventures of such claim prior to the third anniversary
of the Effective Date, Midstream Ventures shall indemnify and hold harmless the
Partnership Group, and the officers, directors, employees, agents and
representatives of each member of the Partnership Group (collectively, the
“Partnership Group Indemnified Parties”), to the fullest extent provided by Law,
from and against all losses, claims, damages, liabilities, costs and expenses
(including attorneys’ fees and expenses), interest, penalties, taxes, judgments
and settlements (each a “Loss” and collectively, “Losses”), to the extent that
such Losses are in respect of or arise from any Covered Environmental Losses
suffered or incurred by the Partnership Group relating to the Partnership
Assets.

 

10



--------------------------------------------------------------------------------

(b) The aggregate liability of Midstream Ventures under Section 3.1(a) shall not
exceed $15.0 million in the aggregate.

(c) No claims may be made against Midstream Ventures for indemnification
pursuant to Section 3.1(a) unless and until, and Midstream Ventures shall only
be liable to provide indemnification pursuant to Section 3.1(a) to the extent
that, the aggregate dollar amount of the Losses suffered or incurred by the
Partnership Group Indemnified Parties exceed $250,000, subject to the
limitations of Section 3.1(d).

(d) Notwithstanding the foregoing, in no event shall Midstream Ventures have any
indemnification obligations under this Agreement for any claim made as a result
of additions to or modifications of Environmental Laws enacted or promulgated
after the Effective Date.

Section 3.2 Additional Indemnification.

(a) Subject to the provisions of Section 3.4, Midstream Ventures shall indemnify
and hold harmless the Partnership Group Indemnified Parties, to the fullest
extent permitted by Law, from and against all Losses to the extent that such
Losses are in respect of or arise from:

(i) the failure of the Partnership Group to be on the Effective Date the owner
of valid and indefeasible easement rights, leasehold and/or fee ownership
interests in and to the lands on which are located any Partnership Assets, and
such failure renders the Partnership Group liable to a third party or unable to
use or operate the Partnership Assets in substantially the same manner that the
Partnership Assets were used and operated by MLP Operating immediately prior to
the Effective Date as described in the Registration Statement;

(ii) the failure of the Partnership Group to have on the Effective Date any
consent or governmental permit necessary to allow (A) the transfer of any of the
Partnership Assets to the Partnership Group on the Effective Date or (B) any
such Partnership Assets to cross the roads, waterways, railroads and other areas
upon which any such Partnership Assets are located as of the Effective Date, and
any such failure specified in such clause (B) renders the Partnership Group
unable to use or operate the Partnership Assets in substantially the same manner
that the Partnership Assets were used and operated by MLP Operating and its
Subsidiaries immediately prior to the Effective Date as described in the
Registration Statement; and

(iii) any federal, state or local income tax liabilities attributable to the
ownership or operation of the Partnership Assets prior to the Effective Date.

provided, however, that, in the case of clauses (i) and (ii) above, such
indemnification obligations shall survive for three (3) years from the Effective
Date; and in the case of clause (iii) above, such indemnification obligations
shall survive until 12:01 a.m. of the first day after the expiration of any
applicable statute of limitations.

(b) Notwithstanding anything herein to the contrary, in no event will Midstream
Ventures be obligated to indemnify the Partnership Group Indemnified Parties for
any claims, losses or expenses or income taxes referred to in Section 3.1(a) or
Sections 3.2(a)(i)–(iii) to the

 

11



--------------------------------------------------------------------------------

extent such claims, losses or expenses or income taxes were either (i) reserved
for in the Partnership’s financial statements as of the Effective Date or
(ii) are recovered under available insurance coverage, from contractual rights
or other recoveries against any third party. The Partnership hereby agrees to
use commercially reasonable efforts to realize any applicable insurance proceeds
and amounts recoverable under such contractual obligations; provided, that such
obligation or efforts shall not limit the Partnership Group Indemnified Parties’
right to seek indemnification hereunder.

Section 3.3 Indemnification by the Partnership Group. Subject to the provisions
of Section 3.4, the Partnership Group shall indemnify and hold harmless
Midstream Ventures, and the officers, directors, employees, agents and
representatives of Midstream Ventures from and against all Losses to the extent
that such Losses are in respect of or arise from events and conditions
associated with the operation of the Partnership Assets and occurring on or
after the Effective Date, unless in any such case indemnification would not be
permitted under the Partnership Agreement and except to the extent that the
Partnership Group is indemnified with respect to any such Losses under
Section 3.2(a).

Section 3.4 Indemnification Procedure. The Party or Parties making a claim for
indemnification under this Article III shall be, for the purposes of this
Agreement, referred to as the “Indemnified Party” and the Party or Parties
against whom such claims are asserted under this Article III shall be, for the
purposes of this Agreement, referred to as the “Indemnifying Party.” All claims
by any Indemnified Party under this Article III shall be asserted and resolved
as follows:

(a) The Indemnified Party shall promptly send to the Indemnifying Party a
written notice specifying the nature of any claim, together with all information
reasonably available to the Indemnified Party with respect to such claim (a
“Claim Notice”); provided, however, that a delay by the Indemnified Party in
notifying the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Agreement, except to the extent that such failure shall
have caused actual prejudice to the Indemnifying Party’s ability to defend
against the applicable claim.

(b) The Indemnifying Party shall have forty-five (45) days after its receipt of
a Claim Notice to elect to undertake, conduct and control, through counsel of
its own choosing (but chosen in consultation with the Indemnified Party) and at
its own expense, the settlement or defense of the applicable claim (in which
case the Indemnifying Party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by such Indemnified Party except as
set forth below). Notwithstanding an Indemnifying Party’s election to appoint
counsel to represent an Indemnified Party in connection with a claim, an
Indemnified Party shall have the right to employ separate counsel, and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the Indemnifying Party to
represent the Indemnified Party would present such counsel with a conflict of
interest that cannot be waived, or (ii) the Indemnifying Party has not employed
counsel to represent the Indemnified Party within a reasonable time after notice
of the institution of such claim. If the Indemnifying Party elects to undertake
such defense, it shall promptly assume and hold such Indemnified Party harmless
from and against the full amount of any damages resulting from such claim to the
extent provided herein. If the Indemnifying Party elects to undertake such
defense,

 

12



--------------------------------------------------------------------------------

(x) the Indemnified Party agrees to cooperate with the Indemnifying Party and
its counsel in contesting such claim, and, if appropriate and related to such
claim, the Indemnifying Party and the Indemnified Party shall reasonably
cooperate with each other in connection with making any counterclaim against the
person or entity asserting the claim, or any cross-complaint against any person
or entity, (y) such claim shall not be settled or compromised by the Indemnified
Party without the prior written consent of the Indemnifying Party; provided,
however, that in the event any Indemnified Party settles or compromises or
consents to the entry of any judgment with respect to any claim without the
prior written consent of the Indemnifying Party, such Indemnified Party shall be
deemed to have waived all rights against the Indemnifying Party for
indemnification under this Article III and (z) the Indemnifying Party shall not,
except with the consent of the Indemnified Party, enter into any settlement that
does not include as an unconditional term thereof the giving by the Person
asserting such claim to all Indemnified Parties of (A) unconditional release
from all liability with respect to such claim or (B) consent to entry of any
judgment. If the Indemnifying Party does not notify the Indemnified Party of its
election to undertake the defense of such claim within forty-five (45) days
after receipt of the Claim Notice relating to such claim, the Indemnified Party
shall have the right to contest, settle, compromise or consent to the entry of
any judgment with respect to such claim, and, in doing so, shall not thereby
waive any right to recourse therefor pursuant to this Agreement; provided,
however, that at any time thereafter the Indemnifying Party may assume the
defense of such claim.

(c) From and after the delivery of a Claim Notice under this Agreement, at the
reasonable request of the Indemnifying Party, the Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates. All such access shall
be granted during normal business hours and shall be granted under conditions
that will not unreasonably interfere with the businesses and operations of such
Indemnified Party. The Indemnifying Party shall not, and shall cause its
representatives not to, use (except in connection with such Claim Notice or such
claim) or disclose to any third person or entity other than the Indemnifying
Party’s representatives (except as may be required by Law) any information
obtained pursuant to this Section 3.4(c), which is designated as confidential by
the Indemnified Party, unless otherwise required by law or the listing standards
of the New York Stock Exchange.

(d) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Accuracy of Recitals. The paragraphs contained in the recitals to
this Agreement are incorporated in this Agreement by this reference, and the
Parties to this Agreement acknowledge the accuracy thereof.

 

13



--------------------------------------------------------------------------------

Section 4.2 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities among Parties, or the rights or powers of, or
restrictions on, the Parties) shall be exclusively brought in the Court of
Chancery of the State of Delaware, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 4.3 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT

 

14



--------------------------------------------------------------------------------

EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 4.4 Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
courier or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt, if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:

Chesapeake Midstream Holdings, L.L.C.

6100 North Western Avenue

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Nick Dell’Osso

Fax: (405) 849-6125

Chesapeake Midstream Partners, L.P.

777 NW Grand Boulevard

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Dave Shiels

Fax: (405) 849-6224

Chesapeake Midstream Ventures, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma

Attn: J. Mike Stice

Fax: (405) 849-6134

and

Attn: Nick Dell’Osso

Fax: (405) 849-6125

 

15



--------------------------------------------------------------------------------

with a copy to:

Global Infrastructure Partners

12 East 49th Street

38th Floor

New York, New York 10017

Attn: Salim Samaha

Fax: (646) 282-1599

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein

Fax: (212) 751-4864

with copy to:

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attn: Alan P. Baden

Fax: (917) 849-5337

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 4.2.

Section 4.5 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

Section 4.6 Agreement. This Agreement, together with the other Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the other Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of this Agreement and the other Transaction Documents and the rights and
obligations of the Parties hereto and thereto are interrelated and part of an
integrated transaction effected pursuant to the terms of this Agreement and the
other Transaction Documents, (v) irrespective of the form such documents have
taken, or

 

16



--------------------------------------------------------------------------------

otherwise, the transactions contemplated by this Agreement and the other
Transaction Documents are necessary elements of one and the same overall and
integrated transaction, (vi) the transactions contemplated by this Agreement and
by the other Transaction Documents are economically interdependent and
(vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 4.6 prior to any assignment or
transfer of this Agreement, by operation of law or otherwise.

Section 4.7 Effect of Waiver or Consent. No waiver or consent under this
Agreement shall be effective unless in writing. No waiver or consent by any
Party to or of any breach or default by any Person in the performance by such
Person of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such Person
of the same or any other obligations of such Person hereunder. Failure on the
part of a Party to complain of any act of any Person or to declare any other
Party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such Party of its rights hereunder until the applicable
statute of limitations period has run

Section 4.8 No Presumption. The Parties agree that this Agreement was negotiated
fairly between them on a reasonable basis at arms’ length, that each Party is a
commercially distinct entity entering into this Agreement in order to provide
for efficiency and consideration for the benefit of each Party, and that the
final terms of this Agreement are the product of the Parties’ negotiations.

Section 4.9 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

Section 4.10 Assignment; Third-Party Beneficiaries. No Party shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of the other Parties. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner, member, or assignee
of any Party or other Person shall have the right, separate and apart from such
Party, to enforce any provision of this Agreement or to compel any Party to
comply with the terms of this Agreement. Notwithstanding the foregoing, each
Party agrees that any Indemnified Party shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnified Party.

Section 4.11 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 4.12 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable by
a court or regulatory body of competent jurisdiction to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by Law.

 

17



--------------------------------------------------------------------------------

Section 4.13 Titles and Headings. Section titles and headings in this Agreement
are inserted for convenience of reference only and are not intended to be a part
of, or to affect the meaning or interpretation of, this Agreement.

Section 4.14 Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors, permitted
assigns and legal representatives.

Section 4.15 Time of the Essence. Time is of the essence in the performance of
this Agreement.

Section 4.16 Delay or Partial Exercise Not Waiver. No failure or delay on the
part of any Party to exercise any right or remedy under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy under this Agreement preclude any other or further exercise
thereof or the exercise of any other right or remedy granted hereby or any
related document. The waiver by any Party of a breach of any provisions of this
Agreement shall not constitute a waiver of a similar breach in the future or of
any other breach or nullify the effectiveness of such provision.

Section 4.17 Withholding or Granting of Consent. Unless otherwise provided in
this Agreement, each Party may, with respect to any consent or approval that it
is entitled to grant pursuant to this Agreement, grant or withhold such consent
or approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.

Section 4.18 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable Law.

Section 4.19 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of any Party or its Affiliates.

Section 4.20 Signatories Duly Authorized. Each Party represents that its
signatory hereto is duly authorized to execute this Agreement on behalf of such
Party, and that such signature is sufficient to bind such Party.

[Signatures of the Parties follow on the next page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

CHESAPEAKE MIDSTREAM HOLDINGS, L.L.C. By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer and  
Corporate Secretary CHESAPEAKE MIDSTREAM VENTURES, L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM
PARTNERS, L.P. By: Chesapeake Midstream G.P., L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

[SIGNATURE PAGE TO OMNIBUS AGREEMENT]



--------------------------------------------------------------------------------

Schedule A

 

1.

Statoil Construction Ownership and Operating Agreement between StatoilHydro
Pipelines, LLC, Appalachia Midstream Services, LLC and Chesapeake Midstream
Operating, LLC dated 11/24/08, as amended from time to time.

 

2.

Anadarko Construction Ownership and Operating Agreement (currently being
negotiated) between Anadarko Marcellus Midstream, LLC, Appalachia Midstream
Services, LLC and Chesapeake Midstream Operating, LLC., covering midstream
operations to be conducted in portions of Bradford, Wyoming, Lycoming, Sullivan,
Potter, Clinton, Tioga and Centre Counties, PA., as amended from time to time.

Item 2 will be removed from this Schedule A to the extent that the related sales
process is terminated without entry into definitive documentation. Such sales
process shall not be expanded to include parties that have not previously
participated in such sales process.

Schedule A